Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The closest art of reference to that of the invention can be found in US 7,365,447 to Yoshida (Y1) which discloses:
An enclosure (Fig. 1, 1, 2, 3) with a vortex-induced vibration suppression function, wherein the enclosure is provided with suction through holes (Fig. 4, 10) extending through a peripheral wall (Fig. 1, 1) an upper part of the enclosure, and the suction through holes are distributed in a circumferential direction of the enclosure; [Figure 4 shows the air flow2 is suction inward through the holes to the center of the tower, and that the holes are distributed about the tower. This is to reduce tower shadow effect which can result in vibration and noise in wind turbines, as disclosed in Col. 1, Il. 35-42, and Col. 2, Il. 4-13. Col. 3, Il. 30-45 disclose the upper limit of these holes, H2, can extend all the way to the upper end of the tower. ] The enclosure is further provided with a suction apparatus (Fig. 1, 8) and the suction apparatus is configured to perform suctioning to the suction through holes from outside to inside, to restrain an airflow boundary layer at an outer surface of the enclosure from being detached from the outer surface. [Fig. 4, shows the airflow boundary being drawn around the blade rather than vorticity leaving it to move away such as in Figure 3. Col. 4, Il. 36-43 disclose the exhaust fan (8) is in communication with the tower and its suction draws air in through the through-holes 10.]The suction apparatus (Fig. 1, 8) is configured to suction the enclosure, to perform suctioning to the suction through holes (Fig. 4, 10) from outside to inside. [See rejection of claim 1.]
Y1 is however silent to the rest of the features of amended claim 1, thought it also teaches said suction can be configured to perform cooling. [Col. 2, ll. 35-43.]  Some of those features of claim 1 not found in S1, can be found in US 8,476,784 to Sato et al. (S1) which discloses:
When using a suction device (Fig. 6, 27, 47) to cool a wind turbine (4, 5, 6) is desirable to use a double-walled structure (i.e. shell) structure having an inner wall (41b), and outer wall (41a) which used to isolate the inner space (S2) of the tower [Fig. 6, the region between wall(4) and inner wall(S2)] to draw the cooling air to where it is needed along heated structures, but prevents the air from damaging said elements by providing them in the hermetically sealed interior space (S2) next to the tower cooling ducts. [Col. 8, Il. 5-15, 63-67, Col. 9, Il. 4-18.] which when modified in into Y1 would yield, This would yield the suction device having a shell (41a) forming an annular cavity, the inner surface of the shell wall (41a) having the suction holes to deliver air into the annular cavity formed between the shell (41a) and the inner enclosure wall (41b) the inner surface with the cooling holes.
However the additional features of partitions further provided in the suction cavity, and the partitions dividing the suction cavity into a plurality of circumferentially distributed suction chambers, wherein an incoming flow at an upwind side forms a bypass flow detachment when flowing around the enclosure and the suction apparatus is configured to suction only the suction chamber corresponding to a position of the bypass flow detachment is not found in Y1 or S1.  Nor is it found in any prior art in such a way that it could be combined with or provide for the features of claim 1 already provided by Y1 and S1.  Indeed Y1 mandates performing the feature about the entirety of the structure.  US 2011/0229322 to Tadayon et al. comes closest to teaching the additional features, but T1 provides for localized suction only in that it will bypass suction when the wind turbine blade is crossing the tower and increasing the tendency for boundary disconnect as shown in Figure 8 by using suction covers to disable suction in a region.  This is done to reduce vibration without requiring constant suction.  T1; however, makes no specification that the localized suction in those chambers should be controlled for only occurring where the boundary separation is occurring.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA R BEEBE/Examiner, Art Unit 3745  

/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745